Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s amendment filed on February 2, 2021 is acknowledged.  Claims 1-7, 9 and 16-27 are currently pending.  Claims 16 and 23-27 have been amended. In view of Applicant’s amendment to claims 23-27, claims 1-7, 9 and 17-22 are now withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 16 and 23-27 are currently under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on February 2, 2021 and December 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An attached copy is attached hereto.
Objections Withdrawn
3.	In view of Applicant’s amendment, the objection to claim 16 for reciting an acronym without its accompanying meaning is withdrawn.
4.	In view of Applicant’s amendment, the objection to claim 16 for failing to comply with the requirements of 37 C.F.R. 1.821-1.825 is withdrawn. 
Rejections Withdrawn
5.	In view of Applicant’s amendment, the rejection to claim 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a 
Objections Maintained
Specification
6.	The objection to the specification for the use of the term, for example, Proteoseek on page 8, which is a trade name or a mark used in commerce is maintained for the reasons set forth in the previous office action. 
	Applicant has not addressed this objection with a response or amendment, thus it is maintained for the reasons set forth previously.  
	As previously presented, the objection to the specification for the use of the term, for example, Proteoseek on page 8, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Applicant is encouraged to review the entire specification to make any necessary amendments to ensure the proprietary of said marks. 

7.	The objection to the disclosure for having informalities is maintained for the reasons set forth in the previous office action.

As previously presented, the disclosure is objected to because of the following informalities: Throughout the disclosure there are numerous occasions (see for example paragraphs 0039, 45, 52, 55, 74) where there are excessive commas and periods as well as an irregular use of periods within a word.  Please review the entire disclosure to make the necessary corrections.  See the following for a clear example:

    PNG
    media_image1.png
    165
    601
    media_image1.png
    Greyscale

Applicant is encouraged to review the entire specification to make any necessary amendments correct the described issues. 
Appropriate correction is required.
Rejections Maintained
Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

8.	The rejection of claim 16 and claims 23-27 as a result of the recent amendment under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant argues that:
	1) The accompanying NPL documents demonstrate that Kawasaki Disease, which is another vasculitis-related disease, is effectively treated by administration of anti-APOA2 antibodies.  This additional evidence of the efficacy of anti-APOA2 antibodies in treating yet another vasculitis-related disease, in view of the disclosure of the present application, and further in view of the known physiology of blood vessel inflammation demonstrates that any disease related to vasculitis would be a candidate for treatment with APOA2 antibodies.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 16 is drawn to a method for treating vasculitis, comprising administering an effective amount of an anti-apolipoprotein A2 (anti-APO A2) antibody, wherein an antibody consisting of a polypeptide containing an amino acid sequence having the following sequence is excluded:
SEQ ID NO: 10:

	With regard to Point 1, the Examiner appreciates the discussion around the Oharaseki et al. and Kameoka et al. references, however each reference describes only one type of antibody for the treatment of a vasculitis disease.  The claims are drawn to a genus of anti-apolipoprotein A2 antibodies.  The demonstration and support of one species does not sufficiently describe the entire genus or make Applicant in possession of said genus.  The claims are drawn to a genus of APOA2 antibodies and the specification discusses generally any antibody recognizing apolipoprotein a2 (APOA2); however, the specification only appears to describe and appear to be in possession of VasAp and hPOA2.  
It should be noted claims reciting antibodies are to be treated like claims reciting any other molecule. “The Amgen court expressly stated that the so-called ‘newly-characterized antigen’ test … should not be used in determining whether there is adequate written description … for a claim drawn to an antibody.”  It was also noted that “In the case of a claim to antibodies, the correlation between structure and function may also be satisfied by the disclosure of a newly characterized antigen by its structure, formula, chemical name, or physical properties if you find that the level of skill and knowledge in the art of antibodies at the time of filing was such that production of antibodies against such an antigen was conventional or routine.” Amgen, F.3d at 1376.

Moreover, the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The antibody itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 
With regard to the antibodies encompassed by the claims, the instant specification discloses anti-APOA2 by way of VasAp and hPOA2 as discussed above; however, no antibody is described by CDR(s) or other sequences. Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al., Journal of Molecular Biology, 2002; 320(2):415-28 at 416, which teaches that, “ ... Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site." The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For 
The claims encompass an extremely large number of possible antibodies. The disclosure fails to describe the common attributes or characteristics that identify the broad array of antibodies that are contained within the genus, and because the genus may be so highly variant, the examples provided, as well as the generic term of “antibody”, is insufficient to describe the genus, even when considered in light of the general knowledge in the art. Consequently, the method of administering an antibody to a subject for treating vasculitis does not meet the written description provision of 35 U.S.C. 112, first paragraph. The species disclosed are not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112(a) or 112 (pre-AIA ) first paragraph is severable from its enablement provision (See page 1115).
As previously presented, to fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus of infectious and inflammatory diseases or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention.  In the instant case, to fulfill the written description requirement, a representative number of disorders need to be described. 
The claimed invention is broad and specification does not support or fully describe the breadth of the invention as claimed.  Specifically, the specification does not adequately 
Moreover, the specification only specifically describes intractable vasculitis. All examples are geared towards this specific disease. Beyond this teaching there are no specific teachings to describe the methods as claimed using the anti-APOA2 antibody.   Aside from this specific species of intractable vasculitis discussed herein, the specification has not described the genus as claimed and must specifically provide an adequate description for the treatment and prevention of all the diseases effectively.  One of skill in the art cannot readily envision all that can be encompassed within the breadth of the claimed invention.  The patient population is extremely broad.  Will any anti-APOA2 antibody treat and prevent any and all infectious and inflammatory diseases? 
Additionally, the antibody structure is highly variable in the CDR regions and cannot be easily predicted.  The claims encompass methods of using a genus of antibodies. The totality of the evidence indicates a single species exist. Thus one of skill in the art cannot envision the structure of other antibodies that prevent and treat any infectious disease or prevent and treat any inflammatory disease and bind to antigen APOA2. Adequate written description has not been provided.
As it pertains to prevention, to be a prophylactic method the composition to be administered must induce a protective immune response demonstrated by challenge experiments in an acceptable animal model. The specification does not provide substantive evidence that the broadly claimed method is capable of inducing protective immunity. This demonstration is required for the skilled artisan to be able to use the claimed composition for 
Moreover, Johns Hopkins Vasculitis Center, https://www.hopkinsvasculitis.org/resources/vasculitis-faq/, pages 1-11, accessed on August 7, 2020 teaches that the causes of most forms of vasculitis remain unknown. Infections are strongly suspected of playing a role in forms such as the association of hepatitis B (a virus) and polyarthritis nodosa, and hepatitis C (another virus) and cryoglobulinemic vasculitis. Bacterial infections have been suspected of playing a possible role in granulomatosis with polyangiitis (GPA, formerly known as Wegener’s) which is the reason that some patients with GPA that is limited to the upper respiratory tract are treated only with an antibiotic, Bactrim (trimethoprim/sulfamethoxazole). A general theory that applies to many types of vasculitis is that the disease results from the occurrence of a particular infection in a person whose genes (and other factors) make him/her susceptible to developing vasculitis.
Most forms of vasculitis are treatable if detected early enough, before substantial organ damage has occurred. While often effective, however, the treatments remain imperfect and require improvement. Further research is needed in all forms of vasculitis. Greater knowledge of these diseases will lead to better treatments and, some day, to cures (see pages 1-3 of 11).
The claim as drafted is broad and encompass an infectious disease such as the coronavirus disease 2019, which the state of the art is clear as of this date does not provide prevention or treatment.  This is evidenced by the teachings of Centers for Disease Control and prevention, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html, who states that there is currently no vaccine to prevent coronavirus disease 2019 (COVID-19).The best way to prevent illness is to avoid being exposed to this virus.
The virus is thought to spread mainly from person-to-person.
Between people who are in close contact with one another (within about 6 feet).
Through respiratory droplets produced when an infected person coughs, sneezes or talks.
These droplets can land in the mouths or noses of people who are nearby or possibly be inhaled into the lungs.
Some recent studies have suggested that COVID-19 may be spread by people who are not showing symptoms.
Everyone Should Wash your hands often
Wash your hands often with soap and water for at least 20 seconds especially after you have been in a public place, or after blowing your nose, coughing, or sneezing.
It’s especially important to wash:
Before eating or preparing food
Before touching your face
After using the restroom
After leaving a public place
After blowing your nose, coughing, or sneezing
After handling your mask
After changing a diaper
After caring for someone sick
After touching animals or pets
If soap and water are not readily available, use a hand sanitizer that contains at least 60% alcohol. Cover all surfaces of your hands and rub them together until they feel dry.
Avoid touching your eyes, nose, and mouth with unwashed hands.
Avoid close contact
Inside your home: Avoid close contact with people who are sick.
If possible, maintain 6 feet between the person who is sick and other household members.
Outside your home: Put 6 feet of distance between yourself and people who don’t live in your household.
Remember that some people without symptoms may be able to spread virus.
Stay at least 6 feet (about 2 arms’ length) from other people.
Keeping distance from others is especially important for people who are at higher risk of getting very sick.
Cover your mouth and nose with a mask when around others
You could spread COVID-19 to others even if you do not feel sick.
The mask is meant to protect other people in case you are infected.
Everyone should wear a mask in public settings and when around people who don’t live in your household, especially when other social distancing measures are difficult to maintain.
Masks should not be placed on young children under age 2, anyone who has trouble breathing, or is unconscious, incapacitated or otherwise unable to remove the mask without assistance.
Do NOT use a mask meant for a healthcare worker. Currently, surgical masks and N95 respirators are critical supplies that should be reserved for healthcare workers and other first responders.
Continue to keep about 6 feet between yourself and others. The mask is not a substitute for social distancing.
Cover coughs and sneezes
Always cover your mouth and nose with a tissue when you cough or sneeze or use the inside of your elbow and do not spit.
Throw used tissues in the trash.
Immediately wash your hands with soap and water for at least 20 seconds. If soap and water are not readily available, clean your hands with a hand sanitizer that contains at least 60% alcohol.
Clean and disinfect
Clean AND disinfect frequently touched surfaces daily. This includes tables, doorknobs, light switches, countertops, handles, desks, phones, keyboards, toilets, faucets, and sinks.
If surfaces are dirty, clean them. Use detergent or soap and water prior to disinfection.
Then, use a household disinfectant. Most common 
 Monitor Your Health Daily
Be alert for symptoms. Watch for fever, cough, shortness of breath, or other symptoms of COVID-19.
Especially important if you are running essential errands, going into the office or workplace, and in settings where it may be difficult to keep a physical distance of 6 feet.
Take your temperature if symptoms develop.
Don’t take your temperature within 30 minutes of exercising or after taking medications that could lower your temperature, like acetaminophen.
As it pertains to the breadth of inflammatory disorders, Heathline.com, https://www.healthline.com/health/chronic-inflammation#:~:text=Inflammation%20refers%20to%20your%20body's,response%20from%20your%20immune%20system, accessed on August 7, 2020 teaches that Inflammation refers to your body’s process of fighting against things that harm it, such as infections, injuries, and 
Lastly, Healthline teaches that you’re going to have occasional inflammation from minor infections, allergies or injuries. This is normal. And every bump and bruise does not require an anti-inflammatory medication. However, you can focus on lifestyle choices that reduce your risk of chronic inflammation-the kind that leads to disease. Many lifestyle factors have been shown to play part in cellular inflammation: smoking, obesity, chronic stress and drinking alcohol excessively, for example. Fortunately, you can control these factors and you if you need help from a medical professional to do so, it’s available (see page 3; Cleveland Clinic, https://health.clevelandclinic.org/why-you-should-pay-attention-to-chronic-inflammation/, October 2014.
A representative number of species means that the species that are adequately described are representative of the entire genus.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in 
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the genus of proteins and the mutations thereof as well as the disorders, the skilled artisan could not immediately recognize or distinguish members of the claimed genus. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of a particular derivative is not deemed representative of the genus of immunogenic compositions to which the claims refer and hence do not meet the written description requirements.
New Grounds of Rejection Necessitated by Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 16, 23, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 10,208,131. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 16 is drawn to a method for treating vasculitis, comprising administering an effective amount of an anti-apolipoprotein A2 (anti-APO A2) antibody, wherein an antibody consisting of a polypeptide containing an amino acid sequence having the following sequence is excluded:
SEQ ID NO: 10:
MDFGLS WIFLV ALLRGV QCQVHLVES GGGLV QPGRSLRLSC AV S GFTFAS Y AMHWVRQ A PGKGLEWV AGIS KDGSNKRH ADSLEGRFTISRDN S KNTLYLQV S GLRAEDT AVYY CARS Q DPTDFD WLLS EHWGQGTLVT V S S AS T KGPS VFPL APCS RS TS ES T AALGCLVKD YFPEP VT VS WN S GALT S G VHTFP A VLQS S GLY S LS S V VT VPS S NFGT QT YT CN VDHKPS NTKVD KT V A PP V AGPS VFLFPPKPKDTHHHHHH.
Moreover, patented claim 4 is drawn to a method of treating an infectious disease or an inflammatory disease, comprising administering an artificial polyclonal immunoglobulin composition comprising, as active ingredients, polypeptides represented by amino acid sequences set forth in SEQ ID NOS: 1 to 204 of the sequence listing. Additionally, claim 5 is drawn to the method according to claim 4, wherein the infectious disease or the inflammatory disease is vasculitis. 
Based upon the instant specification which teaches:

Space intentionally left blank

    PNG
    media_image2.png
    107
    566
    media_image2.png
    Greyscale

The APOA2 antibodies are obvious over the patented antibodies.  The patented specification specifically teaches that the antibodies as claimed are single chain variable fragments (see for example their abstract). Lastly, the Office is of the position that it would be obvious to substitute the polyclonal antibody as claimed for a chimeric, humanized or complete human antibody. The pending claims are anticipated by the patented claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 16, 23 and 27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Suzuki US 2013/0164290 A1, Published: 6/27/13.
Independent claim 16 is drawn to a method for treating vasculitis, comprising administering an effective amount of an anti-apolipoprotein A2 (anti-APO A2) antibody, wherein an antibody consisting of a polypeptide containing an amino acid sequence having the following sequence is excluded:
SEQ ID NO: 10:

Suzuki discloses an artificial polyclonal immunoglobulin composition having a high therapeutic effect and high safety, and being capable of stable supply in a large amount. Specifically provided is an artificial polyclonal immunoglobulin composition containing, as active ingredients, 204 polypeptides represented by amino acid sequences set forth in SEQ ID NOS: 1 to 204 of the sequence listing, the polypeptides being plural kinds of single chain variable fragments (also referred to as ScFvs) (see paragraph 0033 and 0035; meeting limitation of claims 16 and 27). Moreover, the artificial polyclonal immunoglobulin composition according to the present invention is useful for the treatment of a disease for which a therapy by immunoglobulin administration, e.g., IVIg is effective. Examples of such disease may include an inflammatory disease such as the acute phase of Kawasaki disease, Churg-Strauss syndrome as vasculitis, preferably an infectious disease and an inflammatory disease, more preferably vasculitis (see paragraph 0046; meets the limitation of claim 23). Based on the teaching of the specification, the breadth of an anti-apolipoproteinA2 (anti-APOA2) antibody encompasses 

    PNG
    media_image2.png
    107
    566
    media_image2.png
    Greyscale


RESULT 4
BAP90585
ID   BAP90585 standard; protein; 277 AA.
XX
AC   BAP90585;
XX
DT   15-AUG-2013  (first entry)
XX
DE   Therapeutic human immunoglobulin-derived ScFV fragment, SEQ 95.
XX
KW   Immunoglobulin gamma; agammaglobulinemia; antibody therapy;
KW   antiinflammatory; antimicrobial-gen.; churg-strauss syndrome;
KW   guillain barre syndrome; heavy chain; hematological-gen.;
KW   idiopathic thrombocytopenic purpura; immunomodulator; immunostimulant;
KW   immunosuppressive; infectious disease; inflammatory disease;
KW   kawasaki disease; neuroprotective; single chain antibody; therapeutic;
KW   vasculitis; vasotropic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          272..277
FT                   /note= "Histidine tag"
XX
CC PN   US2013164290-A1.
XX
CC PD   27-JUN-2013.
XX

XX
PR   19-DEC-2011; 2011JP-00277163.
XX
CC PA   (UYCH-) UNIV CHIBA NAT CORP.
XX
CC PI   Suzuki K;
XX
DR   WPI; 2013-L46115/44.
XX
CC PT   Artificial polyclonal immunoglobulin composition useful to treat e.g. 
CC PT   infectious disease, inflammatory disease, idiopathic thrombocytopenic 
CC PT   purpura and agammaglobulinemia, comprises polypeptides containing 
CC PT   specific amino acid sequences.
XX
CC PS   Claim 1; SEQ ID NO 95; 175pp; English.
XX
CC   The present invention relates to an artificial polyclonal immunoglobulin 
CC   composition comprising polypeptides of SEQ ID 1 to 204 (BAP90491-
CC   BAP90694), useful for treating e.g., infectious disease. The polypeptides
CC   are human single chain variable fragments (hScFv) comprising a heavy 
CC   chain variable (VH) region, heavy chain constant (CH) region 1 and a 
CC   hinge region (VH-CH-hinge) of a human gamma immunoglobulin. The invention
CC   further discloses: (1) a pharmaceutical composition comprising 
CC   polypeptides of SEQ ID 1 to 204 for treating an infectious disease, 
CC   inflammatory disease (e.g., vasculitis); and (2) a method for treating an
CC   infectious disease or an inflammatory disease by administering the 
CC   composition. The artificial polyclonal immunoglobulin composition is 
CC   useful for treating an infectious disease or an inflammatory disease, 
CC   idiopathic thrombocytopenic purpura, agammaglobulinemia, acute phase of 
CC   Kawasaki disease, Guillain-Barre syndrome, and Churg-Strauss syndrome. 
CC   The composition: contains multiple immunoglobulins with a blood-derived 
CC   immunoglobulin preparation, hence provides high therapeutic effect; is 
CC   capable of being stably supplied in a large amount; exhibits improved 
CC   stability and a longer half-life in blood; and does not contain 
CC   microorganisms such as a virus, hence provides an extremely low infection
CC   risk and very high safety, as compared to conventional compositions. 
CC   Sequences SEQ ID 1 to 204 (BAP90491-BAP90694) are human ScFv fragments, 
CC   used in the pharmaceutical composition and method of the invention for 
CC   treating specific diseases. This sequence comprises a hexahistidine tag.
XX
SQ   Sequence 277 AA;

  Query Match             96.0%;  Score 1360;  DB 20;  Length 277;
  Best Local Similarity   92.4%;  
  Matches  256;  Conservative    4;  Mismatches    5;  Indels   12;  Gaps    1;

Qy          1 MDFGLSWIFLVALLRGVQCQVHLVESGGGLVQPGRSLRLSCAVSGFTFASYAMHWVRQAP 60
              |:|||||:||||:| |||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEFGLSWVFLVAILEGVQCQVHLVESGGGLVQPGRSLRLSCAVSGFTFASYAMHWVRQAP 60

Qy         61 GKGLEWVAGISKDGSNKRHADSLEGRFTISRDNSKNTLYLQVSGLRAEDTAVYYCARSQD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GKGLEWVAGISKDGSNKRHADSLEGRFTISRDNSKNTLYLQVSGLRAEDTAVYYCARSQD 120

Qy        121 PTDFDWLLSEHWGQGTLVTVSSASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVT 180
              ||||||||||||||||||||| ||||||||||||| |:|||  |||||||||||||||||
Db        121 PTDFDWLLSEHWGQGTLVTVSPASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVT 180

Qy        181 VSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTV 240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTV 240

Qy        241 ------------APPVAGPSVFLFPPKPKDTHHHHHH 265
                          |||||||||||||||||||||||||
Db        241 ERKCCVECPPCPAPPVAGPSVFLFPPKPKDTHHHHHH 277

 Conclusion
11.	No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        March 25, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645